





CITATION:
CIMA
          Plastics Corporation v.
Sandid
Enterprises Ltd., 2011 ONCA 589



DATE:  20110914



DOCKET: C53330



COURT OF APPEAL FOR ONTARIO



Gillese, Armstrong and Karakatsanis JJ.A.



BETWEEN



CIMA Plastics Corporation



Plaintiff (Respondent)



And



Sandid Enterprises Ltd.



Defendant (Appellant)



J.D. Skinner,
for the Defendant (Appellant)



Laurie L. Aitchison, for the Plaintiff (Respondent)



Heard:
August 24, 2011



On appeal from the judgment of Justice Hugh K. OConnell of
          the Superior Court of Justice dated January 20, 2011.



ENDORSEMENT



[1]

The appellant appeals from the order granting the
    respondents motion for summary judgment to enforce an Illinois default
    judgment in the amount of $88,995.97 US plus prejudgment interest plus costs of
    $5000.

[2]

The appellant Sandid is an Ontario company that
    contracted with an Illinois company Pro Tech to act as its sales agent and sell
    Pro Techs goods to Ontario customers in Canada. Sandid obtained a judgment
    against Pro Tech in Ontario for unpaid sales commissions. It then commenced
    garnishment proceedings against Pro Techs Ontario customer who owed Pro Tech
    money.

[3]

The respondent Cemi Plastics, another Illinois company,
    purchased Pro Techs accounts receivable before Sandid obtained the judgment against
    Pro Tech. Cemi brought an action against Sandid in Illinois, claiming that it
    gave notice to Sandid that the money it sought to garnish from the Ontario
    creditor was owed to it and not Pro Tech. While Sandid initially sought to
    challenge the jurisdiction of the Illinois court, the Illinois judge advised
    that it was required to enter an appearance in order to argue a lack of
    jurisdiction. Sandid chose not to do so.

[4]

Cemi obtained default judgment against Sandid for
    tortious interference with an existing business agreement and abuse of process.  Ultimately, the creditor paid the money to Cemi
    and the Illinois judgment against Sandid was reduced to reflect only Cemis legal
    fees and finance charges. Cemi brought an action to enforce the Illinois
    judgment in Ontario.

[5]

Cemi then moved for summary judgment. The motion judge
    granted judgment, finding that there was a real and substantial connection
    between Illinois and the claim, and Illinois and the defendant.

[6]

The appellant submits on appeal:

1. There was no evidence to prove the
    foreign judgement.

2.The motion judge erred in granting
    judgment to enforce the Illinois judgment as there was no real and substantial
    connection between Illinois and the appellant or between Illinois and the
    causes of action in the claim.

3. The motion judge erred because it
    was contrary to public policy to recognize the Illinois judgment.

Proof of the foreign judgment

[7]

We do not accept the appellants submission that there
    was insufficient evidence to prove the Illinois judgment before the motion
    judge. The affidavit evidence and the attached exhibits provided evidence to
    support the motion judges finding. In any event, this challenge was not raised
    below and was not seriously pursued in oral argument.

Real and Substantial Connection

[8]

It is common ground that in order to enforce a foreign
    judgment, the Canadian court must be satisfied that the foreign court assumed jurisdiction
    on the same basis as a domestic court. The real and substantial connection
    test applies to the enforcement and recognition of foreign judgments: see
Beals v. Saldanha,
[2003] 3 S.C.R. 416,
    at paras 28- 29.

[9]

In
Van Breda v.
    Village Resorts Ltd
. (2010), 98 O.R. (3d) 721 (C.A.), leave to appeal to
    S.C.C. granted, [2010] S.C.C.A. No. 174; [2010] S.C.C.A. No. 114, heard and
    reserved March 21, 2011 this court held at para. 84 that [t]he core of the
    real and substantial connection test is the connection that the plaintiffs
    claim has to the forum and the connection of the defendant to the forum,
    respectively.

[10]

The appellant submits that the summary motion judge
    erred in finding a real and substantial connection between Illinois and the
    causes of action in the claim and between Illinois and Sandid. In particular,
    the appellant submits that the judge erred in:  relying upon the reasons of the foreign judge as to jurisdiction; failing
    to consider the specific causes of action in the Illinois claim; and refusing
    to consider the underlying Ontario litigation and garnishment proceedings.

[11]

In assessing the real and substantial connection test,
    the motion judge turned first to what he understood to be the Illinois judges
    reasons for determining that Illinois had jurisdiction to issue default
    judgment. It appears that the Illinois judge sought submissions on jurisdiction
    before granting default judgment. However, it is common ground that the
    Illinois judge gave no reasons for his decision. The motion judge appears to
    have been referring to counsels submissions in support of the motion.

[12]

The motion judge correctly noted that he was not bound
    by the Illinois judges determination of jurisdiction. However, the motion
    judge ultimately adopted a number of the statements he attributed to the
    Illinois judge in finding that a real and substantial connection with Illinois
    had been established. To that extent, given the absence of reasons by the
    Illinois judge, the motion judge erred in considering the Illinois judges reasons
    as findings relating to jurisdiction.

[13]

The motion judge acknowledged that Sandid had no
    connection with Illinois other than acting as a sales representative in
    Ontario, for Pro Tech, an Illinois company for six years. In finding a real and
    substantial connection, the motion judge relied upon the fact that the originating
    contract between Sandid and Pro Tech involved an Illinois company and a Canadian/American
    agreement. The motion judge found that the appellants action in Ontario and
    the garnishment were irrelevant to the issue of whether there was a real and
    substantial connection between the Illinois and the action brought in Illinois.

[14]

While the motion judge correctly articulated the law,
    he did not specifically consider the nature of the causes of action in the
    Illinois claim. In our view, the motion judge erred in finding that the
    appellants Ontario action and garnishment were irrelevant to the issue of
    whether there was a real and substantial connection between Illinois and the
    claim for tortious interference with an existing business agreement and for
    abuse of process. The garnishment in Ontario formed the basis of the causes of
    action in the Illinois action.

[15]

Nonetheless, given the undisputed evidence on the
    record relating to the nature of the Illinois claim and the Ontario garnishment
    proceedings, there was a real and substantial connection between Illinois and
    the Illinois claim. The litigation was brought by an Illinois company seeking
    redress for interference with the payment of an account receivable purchased
    from another Illinois company; the account receivable arose from the business
    carried on at least in part in Illinois; and the damages were suffered in
    Illinois. The principles of fairness, comity and enforceability all support the
    real and substantial connection between the forum and the claim.

[16]

As a result, we are satisfied that there was no genuine
    issue requiring trial. On the record before him, the summary motion judge was
    correct in his conclusion that there was a real and substantial connection
    between the foreign jurisdiction and the action before it.

[17]

We acknowledge that the connection between Illinois and
    the defendant is not strong. It is clear that Sandid had no business
    relationship with Cemi. Cemi simply purchased the accounts receivable from Pro
    Tech. Furthermore, the conduct of the defendant in issue, Sandids pursuit of
    garnishment proceedings in Ontario, occurred entirely outside Illinois. The
    connections relied upon by the motion judge all related to Sandids connection
    to Illinois in the underlying business relationship with Pro Tech that gave
    rise to the Ontario judgment against Pro Tech and the ensuing garnishment of
    its former creditor. Even in the underlying relationship, it is clear that
    Sandid never went to Illinois, he acted as sales representative for Pro Tech in
    Ontario for Ontario customers.

[18]

However, given the real and substantial connection
    between Illinois and the plaintiffs claim, the fact that the connection
    between Illinois and the Ontario defendant is not strong is not determinative.
    As noted by the Supreme Court of Canada in
Beals
,
    at para. 23, [a] substantial connection with the subject matter of the action
    will satisfy the real and substantial connection test even in the absence of
    such a connection with the defendant to the action.

Public policy defence

[19]

The appellant submits that it was contrary to public
    policy to enforce a foreign judgment against an Ontario defendant for its
    conduct in enforcing a judgment issued by an Ontario Court. The Illinois claim
    was premised upon the fact that Sandid proceeded with the garnishment after it
    was given notice of Cemis right to the money. In other words, the appellants
    argument that the Illinois judgment is unfair is essentially a challenge to the
    merits of the plaintiffs claim in the foreign judgment.

[20]

We agree with the motion judge that there was no basis
    on this record to support a claim that the judgment was contrary to the
    Canadian concept of justice or to our basic view of morality.

Disposition

[21]

Accordingly, we are satisfied that there was no genuine
    issue requiring a trial on the question of whether there was a real and
    substantial connection with the foreign jurisdiction.  The motion judge was therefore entitled to
    recognize the foreign judgment and issue judgement.

[22]

The appeal is dismissed with costs to the respondent in
    the agreed amount of $6500, all inclusive.


E.E. Gillese J.A.


Robert
    Armstrong J.A.

Karakatsanis
    J.A.


